Per Curiam.

We affirm the judgment of the court of appeals. Insofar as Cotton’s December 1997 filing may be construed as a successive habeas corpus petition, res judicata precluded its filing. State ex rel. Brantley v. Ghee (1997), 80 Ohio St.3d 287, 288, 685 N.E.2d 1243, 1244. And even if the court of appeals should not have treated Cotton’s December 1997 filing as a second habeas corpus petition, he had an adequate remedy in the ordinary course of law by appealing the court of appeals’ November 1997 dismissal of his initial petition. Cotton’s *405postjudgment filings did not extend the time for him to perfect an appeal from the November 1997 judgment. See, e.g., Key v. Mitchell (1998), 81 Ohio St.3d 89, 90-91, 689 N.E.2d 548, 549.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.